          I/S  21 DAYS
          Case 2:21-cv-03490-JFW-E                             FEE PAID
                                                        Document 1 Filed 04/22/21 Page 1 of 8 Page ID #:1
                                                                                                          FILED
                                                                                                CLERK, U.S. DISTRICT COURT




                                                                                                44/22/21
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case                                                   cs
                                                                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                                BY: ___________________ DEPUTY




                                        UNITED STATES DISTRICT COURT
                                                                         for the
                                                          Central District of California

                                                              Los Angeles Division


                                                                           )       Case No.    CV21-3490-JFW(Ex)
                                                                           )                        (to be filled in by the Clerk’s Office)
            ALEJANDRO EVARISTO PEREZ                                       )
                              Plaintiff(s)                                 )
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
                                                                           )       Jury Trial: (check one)                       Yes   No
please write “see attached” in the space and attach an additional          )
page with the full list of names.)                                         )
                                  -v-                                      )
                                                                           )
                                                                           )
                                                                           )
                                                                           )
            THE WALT DISNEY COMPANY                                        )
                              Defendant(s)                                 )
(Write the full name of each defendant who is being sued. If the           )
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)



                                                   COMPLAINT FOR A CIVIL CASE

I.        The Parties to This Complaint
          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                                Name                                   Alejandro E. Perez
                                Street Address                         9233 Westheimer Rd, #136
                                City and County                        Houston, Harris County
                                State and Zip Code                     Texas, 77063
                                Telephone Number                       1 (214) 762-0075
                                E-mail Address                         alejandro.evaristo.perez@gmail.com




                                                                                                                                              Page 1 of 8
           Case 2:21-cv-03490-JFW-E Document 1 Filed 04/22/21 Page 2 of 8 Page ID #:2

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (if known). Attach additional pages if needed.
                     Defendant No. 1
                                Name                        "THE WALT DISNEY COMPANY" CORPORATION
                                Job or Title (if known)     also known and titled as DISNEY CORPORATION
                                Street Address              500 S Buena Vista St
                                City and County             Burbank, Los Angeles County
                                State and Zip Code          CA 91521-0991 USA
                                Telephone Number            1 (818) 560-1000
                                E-mail Address (if known)   TWDC.Corp.Communications@disney.com


                     Defendant No. 2
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)


                     Defendant No. 3
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)


                     Defendant No. 4
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number



                                                                                                                  Page 2 of 8
           Case 2:21-cv-03490-JFW-E Document 1 Filed 04/22/21 Page 3 of 8 Page ID #:3

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


                                E-mail Address (if known)


II.       Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction? (check all that apply)
                       Federal question                                Diversity of citizenship


          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.
                       The Defendant willfully infringed and intentionally violated the Copyright Law of the United States’
                       Title 17 US Code as addressed in Chapter 1 “Subject Matter and Scope of Copyright” and Chapter 5
                       “Copyright Infringement and Remedies”; and due to Defendant's the intentional malice to conspire
                       against the Pro Se Plaintiff, the Defendant violated 15 U.S. Code § 1 - "Trusts, etc., in restraint of trade
                       illegal; penalty." by restricting global trade between the Plaintiff' copyrighted novel in Amazon.
          B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                     1.         The Plaintiff(s)

                                a.         If the plaintiff is an individual
                                           The plaintiff, (name) Alejandro Evaristo Perez                       , is a citizen of the
                                           State of (name) Texas                                            .


                                b.         If the plaintiff is a corporation
                                           The plaintiff, (name)                                                , is incorporated
                                           under the laws of the State of (name)                                                        ,
                                           and has its principal place of business in the State of (name)
                                                                                            .

                                (If more than one plaintiff is named in the complaint, attach an additional page providing the
                                same information for each additional plaintiff.)

                     2.         The Defendant(s)

                                a.         If the defendant is an individual



                                                                                                                           Page 3 of 8
           Case 2:21-cv-03490-JFW-E Document 1 Filed 04/22/21 Page 4 of 8 Page ID #:4

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


                                           The defendant, (name)                                               , is a citizen of
                                           the State of (name)                                             . Or is a citizen of
                                            (foreign nation)                                       .


                                b.         If the defendant is a corporation
                                           The defendant, (name)      THE WALT DISNEY COMPANY              , is incorporated under
                                           the laws of the State of (name)     Delaware                               , and has its
                                           principal place of business in the State of (name) California                              .
                                           Or is incorporated under the laws of (foreign nation)                                      ,
                                           and has its principal place of business in (name)                                          .

                                (If more than one defendant is named in the complaint, attach an additional page providing the
                                same information for each additional defendant.)

                     3.         The Amount in Controversy

                                The amount in controversythe amount the plaintiff claims the defendant owes or the amount at
                                stakeis more than $75,000, not counting interest and costs of court, because (explain):
                                  The Pro Se Plaintiff wants $100,250,000 remedy as a financial penalty as maximum allowed by
                                  both 17 US Code and 15 US Code in order to buy-support for his cause, which are the same
                                  stakeholders (the Plaintiff's financially interested parties) from TXSD 4:21-cv-00765 "Perez v.
                                  Disney".


III.      Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.




                                                                                                                           Page 4 of 8
Case 2:21-cv-03490-JFW-E Document 1 Filed 04/22/21 Page 5 of 8 Page ID #:5


CLAIM 1: The Defendant willfully infringed and intentionally violated the Copyright Law of the United States’
Title 17 US Code as addressed in Chapter 1 “Subject Matter and Scope of Copyright” and Chapter 5 “Copyright
Infringement and Remedies”. Such rights include 106A(a)(1)(A) "to claim authorship of that work." and
106(a)(1)(B) "to prevent the use of his or her name as the author of any work of visual art which he or she did
not create.". On the 19th February of 2021, the Defendant willfully infringed and intentionally violated the
Plaintiff's copyrights by falsely claiming the Defendant owned the copyright of TX 8-652-720 and misguided the
Amazon Corporation to stop publishing and stop distribution of the Plaintiff's copyrighted paperback novel. The
fact is that the US Copyright Office issued the TX 8-652-720 certificate to the Plaintiff with an effective date of
registration on September 20, 2018 under Title 17 US Code. CAUSE OF ACTION: The cause of action is
intentional infliction of emotional distress since the Defendant's fraudulent actions are directly linked to the
illegal censorship event and because intentional false witnessing of Intellectual Property always exceeds all
bounds tolerated by a civilized society, especially when the angered Plaintiff repeatedly presented the official
TX 8-652-720 certificate to the Defendant and the Amazon corporation.

CLAIM 2: The Defendant's intentional malice to conspire and restrict Plaintiff's copyright novel to be traded
globally in the Amazon platform violated 15 U.S. Code § 1 "Trusts, etc., in restraint of trade illegal; penalty." 15
U.S. Code § 1 states "Every contract, combination in the form of trust or otherwise, or conspiracy, in restraint of
trade or commerce among the several States, or with foreign nations, is declared to be illegal. Every person who
shall make any contract or engage in any combination or conspiracy hereby declared to be illegal shall be
deemed guilty of a felony, and, on conviction thereof, shall be punished by fine not exceeding $100,000,000 if a
corporation." CAUSE OF ACTION: The cause of action is intentional infliction of emotional distress since the
Defendant conspired to directly harm the Plaintiff's and Amazon's contractual trade relationship and because
intentional malice via false witnessing always exceeds all bounds tolerated by a civilized society, especially
when the Defendant continued to pressure Amazon to stop publishing and stop distribution of the Plaintiff's
copyrighted novel without any actual evidence nor ownership of the US Copyright TX 8-652-720.

EVENTS AND TIMELINE:

The US Copyright Office issued the TX 8-652-720 certificate to the Plaintiff under Title 17 US Code with an
effective date of 20th of September 2018 as allowed by the US Federal Copyright Laws. The Plaintiff upload the
first version of "The Real Lord Vader - the Destroyer of Star Wars" fictional novel on Amazon's platform on
August 10, 2018. The Plaintiff has uploaded subsequent iterations due to grammar mistakes, customer feedback,
and formal editing. The copyrighted novel always included a long multiple page "disclaimer" at the beginning of
the novel. The disclaimer stated the use of the Fair Use Act, elements of satire, elements of parody, warnings,
and other literary elements to avoid any product confusion, guarantee differentiation, and the fact that the
copyrighted novel is a very controversional story. The Plaintiff dislikes the "Star Wars" pagan war propaganda
media films that targets children in our galaxy. The copyrighted novel revolves around a compentent "God
Fearing" space lord married couple (male and female) of a futuristic England who are fighting the pagan masters
that sell fictional magical powers to child soldiers in our real galaxy in the futuristic year 4,951 AD. The original
"Star Wars" characters never appear in the Plaintiff's copyrighted novel, because fictional characters are
addressed for what they actually are, which are technically "movie actors", "fake puppets", and special effects.
The Plaintiff felt assured that the official TX 8-652-720 certificate, a long multiple page disclaimer, the Fair Use
Act, and other litetary elements would guarantee that the Defendant would keep their legal distance. No different
that the Mel Brooks's "Spaceballs" science fiction comedy movie released in 1987. Regardless, the cruel
Defendant willing ignored and willing violated US Copyright Laws, legal instruments, and literary elements.

On January 6th 2021, the Plaintiff noticed that his copyrighted novel was removed from the Amazon platform.
The Plaintiff contacted Amazon. Amazon reported a "technical issue", but the Plaintiff's copyrighted novel could
not be published for sale in the platform after several attempts by the Plaintiff.

On Febuary 19th 2021, the Amazon KDP Print Book (ip-inquiries@amazon.com) contacted the Plaintiff
explaining that the Plaintiff's copyrighted novel will no longer be distributed nor published in the Amazon
platform. Amazon stated that the "Disney" corporation (the Defendant who want to be addressed as THE WALT
DISNEY COMPANY) via emea.antipiracy@disney.com claimed that the Plaintiff was infringing on the


                                                                                                            Page 5 of 8
Case 2:21-cv-03490-JFW-E Document 1 Filed 04/22/21 Page 6 of 8 Page ID #:6


Defendant's copyrights. On the same day, the Plaintiff replied to both Amazon and the Defendant with the
official TX 8-652-720 certificate and other legal points (ex. long disclaimer, literary elements, etc.). In addition,
the Plaintiff told the Defendant to stop bothering the Plaintiff. The Amazon replied that Amazon would review
the TX 8-652-720 certificate and other material submitted by the Plaintiff.

On 25 February 2021, the Plaintiff even added Amazon and the Defendant to his "Perez vs. LinkedIn CAND
5:20-cv-07238" group email. The group email addressed the Defendant's violation and options in a more public
forum for accountability. Such a group email also illutrated that the Plaintiff's williness to sue the Defendant like
Plaintiff is suing LinkedIn Corporation for now $2BN via California Anti-SLAAP laws. The Plaintiff was
showing the Defendant that the Plaintiff was not making no empty threats. The Plaintiff offered options to the
Defendant. The Plaintiff explained the Defendant could "Buy the Rights", "Leave the Plaintiff Alone", or "Get
Sued for $1BN". The Defendant and Amazon did not reply.

On March 1st of 2021, the Plaintiff noticed the Plaintiff's copyrighted novel had been blocked by Amazon as
requested by the fraudulent Defendant. On the same day, the Plaintiff emailed Amazon and the Defendant's
multiple departments reiterating the options of "Buy the Rights", "Leave the Plaintiff Alone", or "Get Sued for
$1BN". The Plaintiff continued to attached the TX 8-652-720 certificate as evidence of Plaintiff's copyright
ownership. The Plaintiff offered the Defendant a grace period of a week to comply by removing the block and
acknowledging the Plaintiff's ownerhsip of TX 8-652-720 certificate. The Defendant and Amazon failed.

On March 8th 2021, the Plaintiff gave the last warning to the Defendant with the same reasonable options.
However, the Defedant continue to fail to disclaim the Plaintiff's TX 8-652-720 copyright certificate and the
copyrighted paperback novel could not post for global trade in the Amazon platform.

On March 9th 2021, the Plaintiff filed a lawsuit with the TXSD against the Defendant in order to settle the claims
to the rights for Plaintiff's TX 8-652-720 copyright certificate and to stop the unethical Defendant from future
legal actions and sneak attacks. The Pro Se Plaintiff also filed a "Motion for Summary Judgment". The case
number is TXSD 4:21-cv-00765.

On March 17th 2021, the Amazon corporation abandoned the Defendant's false claims on TX 8-652-720 and
republished the Pro Se Plaintiff's copyrighted novel on the Amazon platform for global trade. The Defendant
continue to remain silent and in denial over the Pro Se Plaintiff's TX 8-652-720 copyright.

On March 30th 2021, the Defendant filed a "Motion to Dismiss" demanding to be called "THE WALT DISNEY
COMPANY". Such fictional demands are unnecessary because the Defendant does not own the "THE WALT
DISNEY COMPANY" USPTO trademark; even if the Amazon Corporation addressed the Defendant as
"Disney"; even if the Defendant uses the @disney.com emails as official corporate communications (not
@twdc.com); even if the Defendant constantly addresses themselves as "Disney" on their website; and more.
The Defendant further falsely claimed that the TXSD 4:21-cv-00765 case was the wrong jurisdiction due the
Defendant lacking business operations nor agents in Texas, even when the Defendant operates 3 "Disney" Toy
Stores and docks multi-million dollar cruise ships in Galveston Texas via the Defendant's corporate subdiary
(Disney Cruise lines), which within the jurisdiction of the Sourthern Disctrict Court. The Defendant technically
committed perjury by making false claims of not operating in a Jurisdiction that has of their 3 stores and their
cruiseships' primary Texas docking harbor where it picks up thousands of customers.

On March 31th, the Defendant failed to respond to the Pro Se Plaintiff's "Motion for Summary Judgment" within
the 21 days violating FRCP 56 "Summary Judgment" and activating FRCP 55 "Default Judgment". The Pro Se
Plaintiff responded to the Defendant's "Motion for Dismiss" stating these facts and among other objections.

On April 13th 2021, the Pro Se Plaintiff warned the Defendant that the Pro Se Plaintiff would exercise his ability
to perform "Double Jeopardy" and even "Triple Jeopardy", because the 5th Admendment's "Double Jeopardy"
only restricts the US Federal Government in the branch of Criminal Law. The Defendant remain silent and in
denials over the Pro Se Plaintiff's TX 8-652-720 copyright.



                                                                                                             Page 6 of 8
           Case 2:21-cv-03490-JFW-E Document 1 Filed 04/22/21 Page 7 of 8 Page ID #:7

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




IV.       Relief

          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
          punitive money damages.
          Below are the same reliefs requesed in TXSD 4:21-cv-00765 due to the nature of civic "Double Jeopardy".

          First, the Pro Se Plaintiff wants the unethical Defendant agree to a legal contract clearly establishing the IP lines
          between the Plaintiff and the Defendant. The Pro Se Plaintiff wants the unethical Defendant to legally admit that
          the Pro Se Plaintiff owns the TX 8-652-720 copyright certificate and accept defeat. The IP contract to state that
          the Defendant will not disrupt Pro Se Plaintiff in the future in the Amazon platform, any other platform, and/or
          any other medium. The Defendant must agree that the Pro Se Plaintiff can reach out to another media
          corporation and/or studio productions companies (ex. Netflix, Amazon Prime, Hollywood) and that every
          attempt from Defendant to disrupted Plaintiff will allow Plaintiff to sue you for $1BN as breach of contract.

          Second, the Pro Se Plaintiff wants $100,250,000 remedy as a financial penalty as maximum allowed by both 17
          US Code and 15 US Code to buy-support for his cause, which are the same stakeholders (the Plaintiff's
          financially interested parties) from TXSD 4:20-cv-02188 and CAND 5:20-cv-07238. Such stakeholders have
          tolerated the Plaintiff's legal activites, unorthodox humor, and unconventional emails. The Plaintiff hopes to
          establish a pattern of multiple million lawsuits in order to desuade any other ignorant cruel corporation from
          attacking the Plaintiff and his works in the future.

          Third, the Pro Se Plaintiff wants the unethical Defendant provides an formal apology in public. Pro Se Plaintiff
          is very upset that the Defendant bulled the Pro Se Plaintiff with false accusations, willful infringment, false
          witnessing, misinformation, fraud, and conspiracy to restrict the trade of the Pro Se Plaintiff’s copyrighted “The
          Real Lord Vader – The Destroy of Star Wars” novel in Amazon’s platform.


V.        Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk’s Office with any changes to my address where caserelated papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
                     in the dismissal of my case.

                     Date of signing:              04/22/2021


                     Signature of Plaintiff         /s/ Alejandro Evaristo Perez


                                                                                                                      Page 7 of 8
           Case 2:21-cv-03490-JFW-E Document 1 Filed 04/22/21 Page 8 of 8 Page ID #:8

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


                     Printed Name of Plaintiff     Alejandro Evaristo Perez

          B.         For Attorneys

                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number
                     Name of Law Firm
                     Street Address
                     State and Zip Code
                     Telephone Number
                     E-mail Address




                                                                                        Page 8 of 8
